Case 2:18-cv-03648-SJF-SIL Document 84-9 Filed 11/18/19 Page 1 of 1 PageID #: 1385




    MOORE
     INTERNATIONAL LAW        PLLC                                           INTERNATIONAL LEGAL MATTERS
                                                              ____________________________________________
                                                                               WRITER: SCOTT MICHAEL MOORE
                                                                                            SMM@MILOPC.COM
    ROCKEFELLER CENTER                                                                   LICENSED & ADMITTED
    45 ROCKEFELLER PLAZA, 20TH FLOOR                          SUPREME COURT OF THE UNITED STATES OF AMERICA
    NEW YORK, NEW YORK 10111 USA                                U.S. COURT OF APPEALS FOR THE FEDERAL CIRCUIT
    TELEPHONE: + (212) 332-3474                                           U.S. COURT OF INTERNATIONAL TRADE
    FACSIMILE: + (212) 332-3475                                                    OTHER U.S. FEDERAL COURTS
    WWW.MILOPC.COM                                                      STATES OF NEW YORK & MICHIGAN ONLY
                                                                 LONDON COURT OF INTERNATIONAL ARBITRATION

    Via ECF & FedEx

                                            4 November 2019


    Richard H. Yorke, AAG
    Attorney General of the State of New York
    200 Old Country Road, Suite 240
    Mineola, NY 11501


            Re:     Silva et al v. Farrish et al, Case No. 18-cv-3648 (EDNY) (SJF)(SIL)


    Dear Mr. Yorke:

            Pursuant to Judge Feuerstein’s briefing order in the above captioned action, please find
    enclosed the following via service by FedEx:

        1) Plaintiffs’ Memorandum of Law in Opposition to State Defendants’ Motion for Summary
           Judgment,
        2) Plaintiffs’ Local Rule 56(1)(b) Counter-Statement of Facts as to State Defendants, and
        3) Declaration of Scott M. Moore in Opposition to State Defendants Rule 56 Motion, and
           Plaintiffs’ Exhibits 1-42.


                                             Very Truly Yours,

                                             MOORE INTERNATIONAL LAW                     PLLC

                                             BY:     /s/ Scott M. Moore

                                             Scott Michael Moore
                                             Attorney at Law
                                             Counsel for Plaintiffs

    Enclosures (Cover by ECF only)
